El Juez Asociado Seño®. Todd, Jr.,
emitió la opinión del tribunal.
Juan Mari Ramos vendió a Israel Forestier un solar se-gregado de una finca de su propiedad radicada en Maya-güez. Solicitado permiso para dicha segregación de la Junta de Planificación ésta lo negó por ser dicho solar de una ca-bida menor a la autorizada por el Reglamento de Planifica-ción. En la misma resolución la Junta hace constar que des-aprobará toda segregación que haga en el futuro el deman-dante, que sea menor de 300 metros cuadrados y a menos que las calles de la urbanización estén afirmadas y tengan encintados y cunetas. El señor Mari radicó una demanda de injunction ante la Corte de Distrito de Mayagüez soli-citando se prohíba a la Junta de Planificación “que. in-tervenga en ninguna forma ni se oponga ni obstaculice la inscripción del solar segregado y vendido por el deman-dante . . ,, ni de los demás solares de menos de 300 metros cuadrados que segregue y venda . . . ”. Se incluyó también como demandado al Registrador de la Propiedad de Maya-güez alegando el demandante que dicho registrador, debido a la letra de la Ley núm. 213 de 1942 ((1) pág. 1107), se niega a inscribir solares de una extensión menor de cinco (5) cuerdas a monos que se presente un certificado de la Junta de Planificación aprobando la segregación y se pide que se ordene al referido registrador proceda a cumplir y obedecer la sentencia que se dicte en el caso, inscribiendo específicamente la segregación y todas las demás que se ha-gan posteriormente.
Los demandados comparecieron y solicitaron el traslado del caso a la Corte de Distrito de San Juan alegando que la acción se originó en San Juan con motivo de la Resolu-ción de la Junta en su residencia; que todos los demanda-*638dos interesados en el pleito residen en San Juan; qne el Registrador de la Propiedad de Mayagüez no es parte ne-saria en el pleito sino ficticia y para evitar el traslado, y qne la Junta de Planificación, Urbanización y Zonifieación de Puerto Rico y cada uno de sus miembros tiene una sólida defensa qne ofrecer al injunction. Acompañaron la moción de traslado con otra de archivo y sobreseimiento.
La Corte de Distrito de Mayagüez, después de celebrar una vista, ordenó el traslado del caso a San Juan, y contra esta resolución apeló al demandante para ante esta Corte alegando la comisión de tres errores, a saber:
“(I) La Corte inferior cometió error al decretar el traslado por razón de residencia de los demandados, denegando de ese modo la retención de su jurisdicción por tratarse de una acción que parti-cipa de lo real o sea que se trata de una acción relativa a una finca urbana radicada en el municipio de Mayagüez siendo la corte de distrito de Mayagüez la que tiene jurisdicción exclusiva sobre el caso cuando el demandante reclama dicha jurisdicción.
“(II) La corte inferior cometió error al ignorar que uno de los demandados, el Registrador de la Propiedad de Mayagüez, aunque sus abogados o sea, los abogados de los demandados, solicitaron a su nombre también el traslado, tiene su residencia oficial en Maya-güez, dentro del Distrito Judicial de Mayagüez.
“(III) La corte inferior erró al dictar el decreto de traslado fundándose en una solicitud deficiente y sin méritos para ello, según la ley y la jurisprudencia.”
Consideraremos solamente los dos primeros errores ale-gados, por considerar qne el tercero carece de méritos.
 El artículo 79 del Código de Enjuiciamiento Civil de Puerto Rico, Ed. 1933 y, en particular, el inciso segundo de dicho artículo, dicen:
“Artículo 79. — Deberán verse en el distrito en que la causa del litigio, o alguna parte de ella, tuvo su origen, sin perjuicio de la fa-cultad de la corte para cambiar el lugar de la vista, los pleitos por los siguientes motivos:
“1...
“2. Contra un empleado público, o persona especialmente nom-brada para cumplir los deberes de aquél, por cualquier acto que hu-*639biere cometido con ocasión de su empleo; o contra una persona que, por orden suya o como su auxiliar, hiciere algo relacionado con los deberes de dicho empleado.”
No tenemos duda de que en el caso de autos la causa de acción surgió en San Juan, o sea, en el domicilio de los de-mandados miembros de la Junta de Planificación.
De acuerdo con las alegaciones de la demanda, se im-pugna una resolución de la Junta de Planificación dictada en su domicilio oficial en San Juan. Aun cuando dicha re-solución afecte derechos del apelante en otro distrito, el si-tio donde surgió la causa de acción fué en San Juan. La doctrina expresada en los casos de Legarreta v. Tesorero, 55 D.P.R. 22, y Cafeteros de P. R. v. Tesorero, 64 D.P.R. 435, interpretando el inciso segundo del art. 79 del Código de Enjuiciamiento Civil, es aplicable al de autos.
 Arguye el apelante que la acción establecida es de carácter real y por tanto debe verse en Mayagüez. No estamos de acuerdo. La demanda es una de injimction, que es una acción in personam y no in rem, Veve et al. v. The Fajardo Development Co., 15 D.P.R. 577; 28 Am. Jur. 199, y el hecho de que la resolución de la Junta de Planificación se refiera a un solar situado en Mayagüez, no priva a los demandados del derecho que le concede la ley al traslado.
No se cometió el primer error imputado y tampoco el segundo pues si bien en la demanda se incluyó al Registrador de la Propiedad de Mayagüez, no se hace alegación alguna en la demanda que tienda siquiera a demostrar qu.e el registrador haya actuado en relación con el caso del demandante. Alega el apelante que es necesario incluirlo para obligar al registrador a actuar de acuerdo con la sentencia que en su día dicte la corte.
No estamos de acuerdo. Si el demandante obtiene sen-tencia a su favor podrá entonces presentar el documento al registro y acompañarlo de la sentencia y, en caso de que el registrador se negare a inscribirlo, entonces y no antes, pro-ceder contra él a través de un recurso gubernativo.
*640En Siever v. Union Pac. R. Co., 93 N. W. 943-5, se ex-pone la regla aplicable al de autos en esta forma:
“La verdadera prueba para determinar si la competencia es propia, para que la citación pueda extenderse a otro distrito, es si el demandado emplazado en el distrito donde el juicio se trae es un demandado bona fide a la acción — ya sea su interés en el resultado de la acción en alguna manera adverso al del demandante con respecto a la causa de acción contra los otros demandados — y en acciones en equidad se puede investigar además, si el demandante puede o no obtener un remedio completo, adecuado y satisfactorio sin incluir tal parte demandada y obligarlo por los términos de la sentencia y or-den.” (Bastardillas nuestras.)
No so desprende de las alegaciones de la demanda que el registrador sea una parte necesaria en el pleito ni que contra él exista causa de acción. En el caso de Muñoz v. Be-nitez Bexach, 48 D.P.R. 631-2, se sostuvo que “La acumu-lación fraudulenta de un demandado residente contra quien la parte demandante no tiene causa de acción, meramente con el objeto de impedir que el verdadero demandado no re-sidente obtenga el traslado, no se permitirá que logre ese resultado. (Citas) En tal caso no existe desde luego nin-gún verdadero demandado residente.”

La sentencia apelada debe ser confirmada.